Appeal from order denying motion for modification of a final judgment of divorce so as to provide alimony for plaintiff dismissed, without costs. Subsequent to the making of that order, a motion for a reargument was made and granted, but the court adhered to its original determination. The appeal from the original order, therefore, was a nullity. (Schrank v. New York Hotel Statler Co., Inc., 254 App. Div. 710.) Whether or not the denial of the motion constituted an abuse of discretion in the absence of the determination of the facts as to the circumstances attending the making of the agreement between the parties and their financial condition may be determined by this court on appeal in the event that a motion for reargument of the motion to reargue be made and reargument itself be granted. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.